       Case 4:20-cv-00711-BRW Document 15 Filed 10/27/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JAMES ELIJAH WEST                                                            PETITIONER

v.                            NO. 4:20-cv-00711 BRW

DEXTER PAYNE, Director of the                                           RESPONDENT
Arkansas Division of Correction


                                        JUDGMENT

      Pursuant to the Order entered this day, judgment is entered for respondent Dexter Payne.

      IT IS SO ORDERED this 27th day of October, 2020.



                                             Billy Roy Wilson________________
                                             UNITED STATES DISTRICT JUDGE
